Citation Nr: 0715353	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a heart disability and resultant pacemaker 
implantation as a result of treatment at a VA facility in 
September 1999.

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a heart condition with pacemaker 
implantation and also denied a claim of service connection 
for a heart condition on a direct basis.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in June 
2006.  A transcript of his testimony is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at his personal hearing in June 2006 
that he is allergic to Demerol and that a VA facility was 
negligent in the administration of Demerol during a 
colonoscopy procedure performed in September 1999.  The 
veteran further testified that he experienced cardiac arrest 
as a result of the negligently prescribed Demerol which 
damaged the sinus node of his heart, resulting in permanent 
heart damage and the necessity of a pacemaker.  

In the alternative, the veteran asserts that he developed an 
allergy to Demerol during service, which led to a current 
heart disability.

The RO obtained an expert medical opinion in February 2005 
which essentially determined that the "event" was likely 
unforeseeable and not likely due to VA error and the veteran 
received appropriate medical care.  No cogent rationale was 
provided for this opinion and it is unclear exactly what 
"event" the doctor is referring to in the opinion.  The 
examiner neither addressed the veteran's contentions 
regarding permanent heart damage or the cause thereof, nor 
did he provide a comprehensive basis for the opinion.  

Here, the VA expert was probably not aware of the veteran's 
assertions, and as such, a thorough and contemporaneous 
medical examination, that takes into account the records of 
prior medical treatment (the complete claims folder to 
include service medical records) so that the opinion will be 
a fully informed one, should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all available 
recent VA and/or private medical records 
concerning treatment received by the 
veteran for his heart not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination with an appropriate medical 
professional to determine the current 
nature and likely etiology of the any 
disability of the heart.  The claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested examination.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed heart 
disorder, including, but not limited to, 
a Demerol allergy and pacemaker 
implantation.

The examiner should first determine if 
any such heart disorder exists, and if 
so, should provide an opinion, with a 
thorough rationale, as to whether it is 
at least as likely as not (a 50percent or 
greater probability) that any current 
heart disorder had its onset during 
service, or was a result of Demerol use 
during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.

Second, the examiner should provide an 
opinion with a thorough rationale, as to 
whether there was any negligence, 
carelessness, error in judgment, or lack 
of proper skill or other fault on the 
part of VA personnel which resulted in 
the veteran's need for a pacemaker, 
reaction to Demerol, and/or current heart 
disability.  In particular, the examiner 
should consider the service medical 
records and VA records, the veteran's 
June 2006 hearing testimony, as well as 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



